                                         Case 5:17-cv-00220-LHK Document 1420 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                         ORDER GRANTING INTEL'S
                                                                                          ADMINISTRATIVE MOTION TO
                                  14             v.                                       SEAL
                                  15     QUALCOMM INCORPORATED,                           Re: Dkt. No. 1400
                                  16                   Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Intel’s motion to seal, ECF

                                  19   No. 1400, as follows. The Court uses the internal pagination of the PowerPoint document.
                                          Document                     Portions of Pages                               Ruling
                                  20
                                        QX121            PowerPoint Slide 4                              GRANTED.
                                  21

                                  22
                                       IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: January 24, 2019
                                  25
                                                                                     ______________________________________
                                  26                                                 LUCY H. KOH
                                                                                     United States District Judge
                                  27

                                  28                                                  1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING INTEL'S ADMINISTRATIVE MOTION TO SEAL
